UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 12b-25 Commission File Number:000-55530 NOTIFICATION OF LATE FILING (Check One):q Form 10-Kq Form 20-Fq Form 11-Kx Form 10-Qq Form N-SAR For Period Ended:September 30, 2016 []Transition Report on Form 10-K []Transition Report on Form 20-F []Transition Report on Form 11-K []Transition Report on Form 10-Q []Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION Full Name of Registrant:New Bancorp, Inc. Former Name if Applicable:N/A Address of Principal Executive Offices (Street and Number):45 North Whittaker Street City, State and Zip Code:New Buffalo, MI 49117 PART II - RULES 12B-25(B) AND (C) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) (a)The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K or Form N-SAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c)The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III - NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, N-CSR or the transition report portion thereof, could not be filed within the prescribed time period. The registrant has experienced delays in completing its financial statements for the quarter ended September 30, 2016, due to a delay in obtaining and compiling information required to be included in such financial statements. As a result, the registrant is delayed in filing its Quarterly Report on Form 10-Q for the quarter ended September 30, 2016. The delay could not be eliminated without unreasonable effort or expense. The registrant expects to file the Quarterly Report on or before the fifteenth calendar day following the prescribed due date. PART IV - OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification: Richard C. Sauerman 469-2222 (Name) (Area Code) (Telephone Number) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If the answer is no, identify report(s). x Yeso No (3)Is it anticipated that any significant change in results of operation from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? o Yesx No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. New Bancorp, Inc. (Name of Registrant as specified in its charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 14, 2016 By: /s/Richard C. Sauerman Richard C. Sauerman President and Chief Executive Officer (Principal Executive Officer)
